           Case 2:20-mc-03910-ECM Document 5 Filed 04/05/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE: PUBLIC ACCESS TO                  )
VIDEO OR TELECONFERENCE                  ) CIV. MISC. NO. 2:20-mc-3910-ECM
HEARINGS                                 )

                                  GENERAL ORDER

      This General Order is being issued in response to ongoing national emergency in

response to the COVID-19 pandemic. The United States District Court for the Middle

District of Alabama has issued general orders supporting video and teleconferencing for

court proceedings in accordance with the applicable statutes and rules of the Judicial

Conference of the United States. This Court continues to strongly support the presumption

of public access to hearings before the Court and in support of this presumption, until

further order of the Court, makes the following accommodations available in any

proceeding conducted by videoconference or teleconference.

      1.       Access to hearings will be made available to the public via audio

teleconference through the link at the following address:

               http://www.almd.uscourts.gov/broadcast-hearings

      2.       Access to hearings will be made available to the media through the link at

the following address:

               http://www.almd.uscourts.gov/request-media-access

      3.       Members of the public and the media who access any hearing pursuant to

this order are reminded of the prohibitions regarding photographing, recording and

broadcasting of court proceedings (Local Rule 83.4, attached to this order);
            Case 2:20-mc-03910-ECM Document 5 Filed 04/05/20 Page 2 of 4



       4.       Members of the public and the media who access any hearing pursuant to

this order who violate Local Rule 83.4 may face sanctions including contempt of court,

removal of court issued media credentials, restricted entry to future proceedings, denial of

entry to future proceedings, or any other sanctions deemed appropriate by the presiding

judicial officer.

       To the extent inconsistent with this order, any order or local rule in this district is

SUPERSEDED until further order of the Court.

       DONE this the 5th day of April, 2020.


                                                  /s/ Emily C. Marks
                                            EMILY C. MARKS
                                            CHIEF UNITED STATES DISTRICT JUDGE


                                   Local Rule 83.4
              Photography, Broadcasting, Recording and Electronic Devices

                (a) The taking of photographs and operation of audio or video
                recording in the courtroom or its environs, and radio, television
                or other broadcasting from the courtroom during the progress
                or in connection with judicial proceedings, including
                proceedings before a United States District, Magistrate,
                Bankruptcy Judge or Administrative Law Judge, whether or
                not court is in session, is prohibited. However, attorneys and
                members of their staffs may possess and use electronic or
                photographic means for the presentation of evidence.

                (b) The Court maintains a written policy on the use of cellular
                telephones, paging devices, and laptop computers. For the most
                recent Court policy, see the Court’s Standing and General
                Orders which may be obtained from the Court’s website at
                http://www.almd.uscourts.gov or by calling the clerk's office
                at 334-954-3600.



                                               2
Case 2:20-mc-03910-ECM Document 5 Filed 04/05/20 Page 3 of 4



    (c) In exceptional situations, at the request of the United States
    Marshal or United States Attorney, the court may direct
    limitations on photography and broadcasting to maintain the
    secrecy of grand jury proceedings, to protect jurors and
    witnesses, and to further the interests of justice in unusual,
    hazardous, or inflammatory circumstances.

    (d) The broadcasting, televising, recording, or photographing
    of investitive, ceremonial, or naturalization proceedings may
    be authorized by the presiding judge.

    (e) The courtroom and its environs, as such terms are used in
    this rule, and in the applicable General and Standing Orders of
    the Court shall include any portion of the United States
    courthouse buildings and the exterior steps to such buildings,
    and parking areas adjacent to such buildings if such areas are
    owned by the United States Government. The environs of the
    courtroom as defined in this rule shall not include the office of
    any elected official within any United States courthouse, nor
    should it include the office area of any other agency within
    such buildings where photography, broadcasting, and
    recording have been invited or authorized by the person in
    charge thereof with respect to a matter which is unrelated to
    court proceedings or security. Where the interests of justice or
    public safety may so require, the Court may direct the marshal
    to extend the environs of the courtroom, as such term is
    contemplated in this order, to the curb or edge of the public
    streets or thoroughfares adjacent to such buildings if such areas
    are owned by the United States Government.

    (f) It is the purpose of this order to preserve and protect the
    dignity and solemnity of court proceedings, to promote public
    safety and the safety of the court and its personnel, and to
    facilitate access to court functions by the public and court
    officers while allowing the progressive use of electronic
    devices which will aid in the preparation and trial of cases and
    the hearing and resolution of motions and other court matters.
    Nothing herein contained shall be construed unreasonably so
    as to restrict the constitutional rights of any individual.

    (g) There is a limited exception to the ban on recording and
    publication of district court proceedings as set forth in Local
    rule 83.4 for district judges participating in a pilot program

                                    3
Case 2:20-mc-03910-ECM Document 5 Filed 04/05/20 Page 4 of 4



    established by the Judicial Conference of the United States in
    September 2010 (JCUS-SEP 10, pp. 3-4) to evaluate the effect
    of cameras in district courtrooms, of video recordings of
    proceedings therein, and of publication of such video
    recordings.

    Any recording and publication conducted pursuant to the pilot
    program must comply with the program guidelines issued by
    the Judicial Conference Committee on Court Administration
    and Case Management, pursuant to the pilot program
    (available at www.uscourts.gov).




                                  4
